

117 HR 2330 IH: To provide that the Secretary of the Interior may not use COVID–19 as a basis for restricting or limiting outdoor recreational use of land or water administered by the National Park Service, and for other purposes.
U.S. House of Representatives
2021-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2330IN THE HOUSE OF REPRESENTATIVESApril 1, 2021Mrs. McClain (for herself, Ms. Herrell, Mrs. Hinson, Mr. Good of Virginia, Mr. McClintock, Mr. Banks, Mr. Tiffany, and Mr. Donalds) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide that the Secretary of the Interior may not use COVID–19 as a basis for restricting or limiting outdoor recreational use of land or water administered by the National Park Service, and for other purposes.1.COVID–19 limits on outdoor recreational use of NPS lands prohibitedDuring the year 2021, the Secretary of the Interior may not use COVID–19 (or any issue related to the COVID–19 pandemic) as a basis for restricting or limiting outdoor recreational use of land, water, or interests in land or water, administered by the National Park Service. 